This is an original action in this court in which both parties are licensed attorneys. The action is brought by plaintiff to secure the disbarment of defendant. After the issues were made up, the cause was referred to Hon. Frank Dale, as referee, with directions to hear the evidence and report the same with his findings of fact and conclusions of law. A trial has been duly had and the order complied with, resulting in a recommendation on the part of the referee that the proceedings be dismissed as unsustained. No exceptions, objections, or briefs are filed adverse to this report, and the same is accordingly sustained, and a full acquittance of defendant found.
The cause is accordingly dismissed at plaintiff's cost.